 1   ROBERT LAMANUZZI, SBN 213673
     Attorney at Law
 2   1330 L Street Suite D
 3   Fresno, CA 93721
     (559) 441-1979
 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
      UNITED STATES OF AMERICA,                         Case No. 1:19-cr-00113 NONE-SKO
 9
                          Plaintiff,
10
             v.                                         STIPULATION AND ORDER TO
11                                                      CONTINUE SENTENCING
      PABLO SANCHEZ,
12
                          Defendant.
13

14

15          IT IS HEREBY STIPULATED by and between the parties hereto through their respective
16   counsel, ROBERT LAMANUZZI, attorney for Defendant PABLO SANCHEZ and KIMBERLY
17   SANCHEZ, Assistant U.S. Attorney for Plaintiff, that the hearing currently scheduled for March
18   13, 2020, at 8:30 a.m. shall be continued until APRIL 17, 2020, at 8:30 a.m.
19          1. Defendant’s attorney is scheduled to participate in the Open Doors program on the
20                same date.
21          2. There is no objection by the U.S. Attorney.
22          The parties stipulate that the time until the next hearing should be excluded from the
23   calculation of time under the Speedy Trial Act. The parties stipulate that the ends of justice are
24   served by the court excluding such time, so that counsel for the defendant may have reasonable
25   time necessary for effective preparation, taking into account the exercise of due diligence. 18
26   U.S.C. §3161(h)(7)(B)(iv). The parties stipulate and agree that the interests of justice are served
27   by granting this continuance and outweigh the best interests of the public and the defendant in a
28
                                                       1
 1   speedy trial. 18 U.S.C. §3161(h)(7)(A).

 2

 3   Dated: March 2, 2020                                 Respectfully submitted,

 4
                                                          /s/ Robert Lamanuzzi
 5                                                        ROBERT LAMANUZZI
 6                                                        Attorney for Defendant, PABLO SANCHEZ

 7

 8   Dated: March 2, 2020                                 Respectfully submitted,

 9
                                                          /s/ Kimberly Sanchez
10                                                        KIMBERLY SANCHEZ
                                                          Assistant U.S. Attorney
11

12

13

14
                                                 ORDER
15
     The sentencing hearing as to the above named defendant currently scheduled for March 13, 2020,
16
     at 8:30 a.m., is continued until APRIL 17, 2020, at 8:30 a.m.
17
     IT IS SO ORDERED.
18

19      Dated:     March 3, 2020
                                                      UNITED STATES DISTRICT JUDGE
20
21

22

23

24

25

26
27

28
                                                      2
